Citation Nr: 0937797	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) (previously chronic 
anxiety disorder), prior to September 19, 2008.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from September 19, 2008.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active military service from March 1942 to 
July 1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a September 2005 rating decision 
of the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was previously before the Board in February 2008, 
when it was remanded to the Appeals Management Center (AMC) 
for further development.  The requested development has been 
completed, and the case has been returned for further review.

After the development requested by the Board was completed, 
the Veteran's claims were readjudicated.  Consequently, in a 
June 2009 rating decision, the evaluation for the Veteran's 
PTSD (previously chronic anxiety disorder) was increased from 
30 percent to 50 percent effective March 11, 2004 to 
September 19, 2008 and additionally increased to 70 percent 
effective September 19, 2008.  However, a veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, as the 
evaluation of the Veteran's PTSD remains less than 100 
percent, his claim remains on appeal.

The Veteran was scheduled for a Travel Board hearing with a 
Veterans Law Judge in June 2006 but failed to report.  He has 
not provided a reason for his failure to report or requested 
that the hearing be rescheduled.  Therefore, the Board will 
proceed with the consideration of his appeal.  38 C.F.R. 
§ 20.704(d) (2009)

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Prior to September 19, 2008, the Veteran's PTSD is shown 
to be manifested by a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective social relationships.  
Occupational and social impairment with deficiencies in most 
areas and inability to establish and maintain effective 
social relationships was not demonstrated.

3.  Beginning to September 19, 2008, the Veteran's PTSD is 
shown to have been manifested by a disability picture that 
more nearly approximates that of occupational and social 
impairment with deficiencies in most areas and inability to 
establish and maintain effective social relationships.  Total 
occupational and social impairment is not demonstrated.  


CONCLUSION OF LAW

1.  Prior to September 19, 2008 the criteria for the 
assignment of a rating in excess of 50 percent for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(2009).  

2.  Beginning September 19, 2008 the criteria for the 
assignment of a rating in excess of 70 percent for the 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).   In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  In May 2004 prior to the 
rating decision on appeal, the RO sent the Veteran a letter 
advising him that in order to support a claim for higher 
evaluation for a service-connected disability, the evidence 
must show that the disability had become worse; the Veteran 
had an opportunity to respond prior to the issuance of the 
March 2005 rating decision.  Additionally the Veteran was 
sent letters in March 2008 and June 2008 further advising him 
of the requirements to support a claim.  The Board 
accordingly finds that the Veteran has received sufficient 
notice of the information and evidence needed to support his 
claim for increased rating and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the May 2004, March 2008, and June 
2008 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As for the rest of the required notification, the Board notes 
that veteran status has been established, and is not at 
issue.  The Veteran has been provided with notification 
pertaining to the assignment of effective dates and 
percentage evaluations under rating codes, most recently in a 
June 2008 letter.  As the notices came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the 
originating agency's readjudication of the claims after 
proper VCAA notice was provided and all pertinent evidence 
was received.  Mayfield v. Nicholson, 444 F.3d 1328 (2006). 

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before and after the rating action on appeal.  
However, the Board finds that any lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any possible delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO gave the Veteran notice of what was required to 
substantiate the claim on appeal, and the Veteran was 
afforded ample opportunity to submit such information and/or 
evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence that needs to be obtained prior to 
appellate review.  Hence, the Board finds that any failure on 
VA's part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating 
criteria.  This was accomplished in a March 2006 letter.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on 
appeal.  The Veteran's service treatment records and post-
service VA medical records have been associated with the 
claims file.  Neither the Veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  The Veteran was afforded VA examinations in 
May 2004 and September 2008.  As previously noted the veteran 
was scheduled for a hearing but failed to report.


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§ 3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decisions is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The Veteran submitted a claim for an increase of his service 
connected chronic anxiety disorder in March 2004 which was 
increased from 10 percent to 30 percent in the June 2004 
rating decision on appeal, with an effective date of March 
11, 2004.  March 2005 and September 2005 rating decisions 
continued the 30 percent evaluation for this disability.  The 
Veteran submitted a Notice of Disagreement (NOD) with these 
decisions in October 2005.  The evaluation was increased to 
50 percent back to the date of claim in a June 2009 rating 
decision that established the current 70 percent evaluation, 
effective September 19, 2008, the date of the Veteran's most 
recent VA examination.

The Veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation 
or own name.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessive rituals 
which interfere with routine activities, speech that is 
intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

According to March 2004 VA treatment records, the Veteran 
reported that he becomes shaky, jittery, has nightmares, and 
suffers from nervousness without anxiety medication.  He also 
reported occasional nightmares and flashbacks.  He denied 
suicidal and homicidal ideation, feelings of hopelessness or 
helplessness, 
Panic symptoms, or social phobia.

At the Veteran's May 2004 VA examination he reported 
suffering from crying spells, feeling discouraged, and 
tremors during social situations and when in public.  He also 
stated that he has become more stressed due to the lack of 
the ability to distract himself with work and physical 
activity.  He stated that he has many memories of his war 
experiences and avoids information related to the current war 
because it brings back those memories.  The Veteran also 
stated that he suffered from flashbacks and occasional 
nightmares.  

The VA examiner noted that the Veteran's grooming and hygiene 
were unremarkable, that his speech was clear with no 
articulation difficulties.  The examiner also stated that the 
Veteran's symptoms had likely been present since his medical 
discharge from service and that his natural reluctance to 
discuss the issues likely contributed to inadequate 
treatment.  The examiner observed that with the Veteran's 
retirement it appeared that his condition had become more 
prominent.  The examiner stated that the Veteran was able to 
handle his own funds.  The diagnoses consisted of likely 
PTSD, chronic anxiety disorder, and a Global Assessment 
Function (GAF) score of 55 was assigned.

July 2004 VA treatment records state that the Veteran had 
been dreaming more especially after watching news related to 
the Iraq War.  His affect was constricted, his insight and 
judgment were fair, and his thought processes were goal 
directed.  He was noted to lack suicidal and homicidal 
ideation, auditory hallucinations, and visual hallucinations.  
The diagnoses were general anxiety disorder, PTSD, and 
depression.  A GAF of 55-60 was assigned.

July 2005 VA treatment records stated that the Veteran was 
doing well.  He was not suffering from crying spells, he had 
good energy, and motivations.  A GAF of 55 was assigned.

A January 2006 mental statue examination stated that the 
Veteran was appropriately groomed, had a normal psychomotor 
rate, and was cooperative.  His mood was anxious, and his 
affect was broad.  He denied auditory and visual 
hallucinations, paranoid ideation, and was not suicidal or 
homicidal.  A GAF of 55 was assigned.

At the September 2008 VA examination, the Veteran stated that 
he experienced intrusive thoughts about his military 
experiences several times a week, that he tries hard to block 
those experiences out, and was disturbed that the VA examiner 
brought them up.  He also reported troubles with nightmares, 
feelings of deep sadness, and regret related to his military 
experiences.  The VA examiner noted that the Veteran was 
adequately groomed and casually dressed.  He demonstrated 
psychomotor agitation, clear anxiety, and clear increases in 
physiological arousal when discussion turned to the Veteran's 
combat experiences.  Additionally, the examiner stated that 
the Veteran was withdraw and isolated socially.  The examiner 
diagnosed the Veteran with PTSD and assigned a GAF score of 
50.

The VA examinations have recorded GAF scores of 50 and 55.  
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  A GAF score of 51 to 60 indicates 
moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 
C.F.R. §§ 4.125, 4.130 (2008).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995). 

Initially, the Board finds that the Veteran is entitled to a 
rating of no more than 50 percent prior to September 19, 
2008.  The symptoms experienced prior to September 19, 2008 
include reduced reliability, disturbances of motivation and 
mood, and impairment of short term memory.  The examiner 
noted that the Veteran's symptoms had increased due to lack 
of activity; that he had likely been suffering since 
returning from war, and continued to experience nightmares.  
However, there is no evidence of obsessed rituals that 
interfere with routine activities.  There is no near 
continuous panic or depression that affects the ability to 
function independently, appropriately or effectively.  In 
summary, the evidence does not demonstrate that the Veteran 
has deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Notably there is no 
medical evidence that the Veteran suffered from suicidal 
ideation, obsessive rituals which interfere with routine 
activities, speech that is intermittently illogical, obscure, 
or irrelevant, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, or neglect of personal appearance and 
hygiene.

The Board finds that from the September 2008 VA examination 
the Veteran's GAF score had decreased to 50 and his diagnosis 
of likely PTSD from the previous examination was changed to 
PTSD.  The Board also notes that the Veteran's symptoms 
increased to include social isolation and withdrawal, a 
continuous depression that affected his ability to function 
effectively, and a continuing difficulty with stressful 
situations related to his past military experiences.  These 
symptoms resemble the 70 percent rating, i.e., occupational 
and social impairment with deficiencies in most areas and 
inability to establish and maintain effective social 
relationships.  The Board finds that as of September 19, 
2008, these criteria more nearly represent the findings for a 
seventy percent rating but no more.

There is no evidence that describes the Veteran's PTSD 
symptoms as meeting the criteria for the assignment of a 100 
percent evaluation; i.e., total occupational and social 
impairment, at any point during the appeal.  There are no 
gross impairments in thought processes or communication; no 
persistent delusion or hallucinations.  There is no evidence 
of grossly inappropriate behavior, or a persistent danger of 
the Veteran hurting himself or others.

To summarize the Veteran is entitled to an evaluation not in 
excess of 50 percent prior to September 19, 2008 and to an 
evaluation not in excess of 70 percent since September 19, 
2008 and an increased evaluation is not warranted for either 
period.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The Veteran has submitted no evidence showing 
that his service-connected PTSD markedly interfered with his 
employment status ( he is retired) beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disability has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied, for the period prior to September 19, 2008.

Entitlement to an evaluation in excess of 70 percent for PTSD 
from September 19, 2008 is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


